Order denying plaintiffs’ motion to abridge the record on appeal so as to include only the court’s charge to the jury and the opinion setting aside the verdict is unanimously affirmed, with $20 costs and disbursements to the respondent. (Cf. Moran v. Rainbow Appliance Corp., 225 App. Div. 587.) Of course, plaintiffs may still apply to this court for permission to file a typewritten record upon an adequate showing of the necessity therefor.
Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.